DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,347,053.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 16 of the present application are respectively anticipated by claims 8 and 15 of US 11,347,053.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 2015/0124480) in view of Yang (WO 2014/010585).
Regarding claim 1, Baker discloses a backlit transparent display 200 comprising: a light guide (102, see at least Fig. 14) configured to guide light along a length of the light guide as guided light; a plurality of scattering elements 110 spaced apparat from one another along and across the light guide, the plurality of scattering elements being configured to scatter out a portion of the guided light as emitted light; and an array of light valves (array of “LCD elements” within or on display layer 202; see at Figs. 12-13 and paras [0084]-[0085] which teach “LCD elements” which are “a plurality of display elements disposed within (or on) the display layer 202 in an array and operating to produce the images 10,12) configured to modulate the emitted light as a displayed image 10,12, a transparency of the backlight transparent display being configured to enable the background scene 14 to be visible through the backlit transparent display (see particularly Figures 12-14 and paragraphs [0083]-[0086]; generally Figures 1-9 and paragraphs [0034]-[0082]).  
Examiner submits that the recitation “wherein emitted light scattered out of the light guide in a direction away from the light valve array and toward a background scene is configured to illuminate the background scene” relates to an intended use/function and does not differentiate the claimed apparatus from the Baker reference which satisfies the claimed structural limitations (see MPEP 2114(II)), and Examiner submits that the apparatus in Baker is inherently capable of (or inherently does) emitting scattered light out of the light guide 102 in a direction away from the light valve array 202 and toward a background scene 14 is configured to illuminate the background scene (see at least Figures 12-14 and paras [0083]-[0086]), although this intended use/function is not explicitly taught.  However, emitting light from both sides of a light guide to illuminate the display and a background scene is known in the art and specifically taught in Yang (see Yang, at least Figures 1-5 and paragraphs [0022]-[0084]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the emitted light scattered out of the light guide 102 in a direction away from the light valve array and toward the background scene 14 in Baker be configured to illuminate the background scene 14 in Baker as taught by Yang in order to improve the brightness of the background scene for displaying a bright and clear background scene 14. 
Regarding claim 2, the plurality of scattering elements 110 in Baker is configured to provide the emitted light as diffuse light, the displayed image 10,12 being superimposed on a view of the background scene 14 through the backlight transparent display (see at least Figures 12-14 and paragraphs [0083]-[0086]).  
Regarding claim 3, the scattering element 110 in Baker is located at one of at a first surface 104 and at a second surface of the light guide, the scattering element being configured to scatter out the guided light portion through the first surface adjacent to the light valve array 150 (see at least Figures 12-14 and paragraphs [0083]-[0086]).
Regarding claim 5, the plurality of scattering elements 110 in Baker comprise one or both of a micro-reflective scattering element and a micro-refractive scattering element, the micro-reflective scattering element being configured to reflectively scatter out a portion of the guided light, the micro-reflective scattering element being configured to refractively scatter out a portion of the guided light (see at least paragraphs [0037]-[0041]).  
Regarding claim 6, a scattering element 110 of the plurality of scattering elements in Baker comprise a unidirectional scattering element (see at least Figures 1 and 9).
Regarding claim 9, the transparent display system in Baker further comprises a light source 160 optically coupled to an input edge of the light guide 102, the light source being configured to provide the guided light one or both of having a non-zero propagation angle and being collimated according to a predetermined collimation factor (see at least Figure 14 and paragraph [0085]).  
Regarding claim 10, Baker discloses a transparent display system 200 comprising: an array of light valves (array of “LCD elements” within or on display layer 202; see at Figs. 12-13 and paras [0084]-[0085] which teach “LCD elements” which are “a plurality of display elements disposed within (or on) the display layer 202 in an array and operating to produce the images 10,12) configured to modulate emitted light to provide a displayed image; and a transparent backlight comprising a light guide 102 having a plurality of scattering elements along a length of the light guide and a light source 160 coupled to an edge of the light guide, the light source being configured to provide light to be guided within the light guide as guided light and the plurality of scattering elements being configured to scatter out a portion of the guided light as the emitted light having a direction both toward the light valve array and away from the light valve array and toward a background scene 14, wherein the transparent display system is configured to provide the displayed image as superimposed on the background scene visible through the transparent display system (see particularly Figures 12-14 and paragraphs [0083]-[0086]; generally Figures 1-9 and paragraphs [0034]-[0082]).  
Examiner submits that the recitation “the emitted light directed toward the background scene serving as an illumination source of the background scene” relates to an intended use/function and does not differentiate the claimed apparatus from the Baker reference which satisfies the claimed structural limitations (see MPEP 2114(II)), and Examiner submits that the apparatus in Baker is inherently capable of (or inherently does) the emitted light directed toward the background scene serving as an illumination source of the background scene (see at least Figures 12-14 and paras [0083]-[0086]), although this intended use/function is not explicitly taught.  However, emitting light from both sides of a light guide to illuminate the display and a background scene is known in the art and specifically taught in Yang (see Yang, at least Figures 1-5 and paragraphs [0022]-[0084]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the emitted light directed toward the background scene 14 serve as an illumination of the background scene 14 in Baker as taught by Yang in order to improve the brightness of the background scene for displaying a bright and clear background scene 14. 
 Regarding claim 11, a scattering element of the scattering element plurality 110 in Baker comprises one or more of a diffraction grating, a micro-reflective scattering element and a micro-refractive scattering element optically connected to the light guide to scatter out the portion of the guided light (see at least Figures 1-14 and paragraphs [0034]-[0086]).  
Regarding claim 12, a density of scattering elements 110 in Baker is configured to vary as a function of distance from the edge of the light guide to which the light source is coupled, the density being varied as a function of distance to compensate for a variation in an intensity of the guided light within the light guide (see at least paragraphs [0046]-[0047]).  
Regarding claim 13, the display image 10,12 in Baker represents a two-dimensional content and the transparent display system being a 2D display system (see at least Figure 12-14 and paragraphs [0083]-[0086]), and Baker generally teaches that the size of the scattering elements 110 be of a “sub-micron size” and provides sample sizes (see at least paras [0035]-[0037], but does not specifically teach that a size of the scattering element 110 be less than a size of a light valve of the light valve array.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the size of the scattering element 110 in Baker be less than a size of the light valve array in order to provide a “sub-micron” sized scattering element that achieves both a high transmission ratio and a larger angular beam spread, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).   

Regarding claim 15, the plurality of scattering elements 110 in Baker comprises one or more of a polarization preserving scattering element, an angle preserving scattering element and a unidirectional scattering element (see at least Figures 4 and 9).  
Regarding claim 16, Baker discloses a method of transparent display operation, the method comprising: guiding light along a length of a light guide 102 as guided light; scattering a portion of the guided light out of the light guide as emitted light using a plurality of scattering elements 110; and modulating the emitted light using an array of light valves (array of “LCD elements” within or on display layer 202; see at Figs. 12-13 and paras [0084]-[0085] which teach “LCD elements” which are “a plurality of display elements disposed within (or on) the display layer 202 in an array and operating to produce the images 10,12) configured to modulate the emitted light as a display image 10,12, wherein a combination of the light guide, the plurality of scattering elements, and the light valve array of the transparent display enables a background scene 14 to be visible through the transparent display, the displayed image being superimposed on the visible background scene, wherein the emitted light is directed toward both of the light valve array and the background scene 14 (see particularly Figures 12-14 and paragraphs [0083]-[0086]; generally Figures 1-9 and paragraphs [0034]-[0082]).  
Examiner submits that the recitation “the emitted light directed toward the background scene serving as an illumination source of the background scene” relates to an intended use/function and does not differentiate the claimed apparatus from the Baker reference which satisfies the claimed structural limitations (see MPEP 2114(II)), and Examiner submits that the apparatus in Baker is inherently capable of (or inherently does) the emitted light directed toward the background scene serving as an illumination source of the background scene (see at least Figures 12-14 and paras [0083]-[0086]), although this intended use/function is not explicitly taught.  However, emitting light from both sides of a light guide to illuminate the display and a background scene is known in the art and specifically taught in Yang (see Yang, at least Figures 1-5 and paragraphs [0022]-[0084]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the emitted light directed toward the background scene 14 serve as an illumination of the background scene 14 in Baker as taught by Yang in order to improve the brightness of the background scene for displaying a bright and clear background scene 14.  
Regarding claim 17, the display image 10,12 in Baker represents a two-dimensional content and the transparent display system being a 2D display system (see at least Figure 12-14 and paragraphs [0083]-[0086]), and Baker generally teaches that the size of the scattering elements 110 be of a “sub-micron size” and provides sample sizes (see at least paras [0035]-[0037], but does not specifically teach that a size of the scattering element 110 be less than a size of a light valve of the light valve array.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the size of the scattering element 110 in Baker be less than a size of the light valve array in order to provide a “sub-micron” sized scattering element that achieves both a high transmission ratio and a larger angular beam spread, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).   
Regarding claim 18, Baker generally teaches that the size of the scattering elements 110 be of a “sub-micron size” and provides sample sizes (see at least paras [0035]-[0037], but does not specifically teach that a size of the scattering element 110 be between about 50 percent and 200 percent of a size of a light valve of the light valve array.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the size of the scattering element 110 in Baker be about 50 percent and 200 percent of a size of a light valve of the light valve array in order to provide a “sub-micron” sized scattering element that achieves both a high transmission ratio and a larger angular beam spread, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).   
Regarding claim 19, the scattering element plurality 110 in Baker comprises one or more of a diffraction grating, a micro-reflective scattering element and a micro-refractive scattering element optically connected to the light guide to scatter out the portion of the guided light (see at least Figures 1-14 and [0034]-[0086]).  



Allowable Subject Matter
Claims 4, 7-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875